Case: 11-30685       Document: 00511678500         Page: 1     Date Filed: 11/29/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 29, 2011
                                     No. 11-30685
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




KELVIN WELLS,

                                                  Plaintiff-Appellant,

versus

TRANSOCEAN TERMINAL OPERATORS;
WIRE ROPE CORPORATION OF AMERICA; TIMOTHY TRAYNOR;
HERFURTH CORPORATION; GHI INSURANCE COMPANY;
FOREST LINES, INCORPORATED; PROJECTS EQUIPMENT COMPANY,

                                                  Defendants-Appellees.




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                                 No. 3:11-CV-19




Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
       Kelvin Wells sued, claiming that his father was mortally wounded when


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30685    Document: 00511678500      Page: 2    Date Filed: 11/29/2011




                                  No. 11-30685

a crane operator swung a load into him. He asserts that the act was intentional
and the result of drug use aboard the vessel. He alleges civil rights violations,
intentional homicide, and wrongful death aboard a marine vessel.
      In a thorough and convincing report and recommendation, the magistrate
judge recommended that the claims be dismissed sua sponte as frivolous under
28 U.S.C. § 1915(e). Wells objected. The district court approved the report and
recommendation and dismissed.
      Wells appeals pro se. His brief is difficult to understand and, for its
argument section, contains only about three pages of narrative that cannot
reasonably be read to assign specific error to the actions of the district court. In
any event, the reasoning of the magistrate judge is sound. The judgment is
AFFIRMED, essentially for the reasons expressed in the report and
recommendation.